Citation Nr: 1019309	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease 
with patellar chondromalacia, status post patella tendon 
rupture repair of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease 
with limited extension of the right knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected mild subluxation of the 
right knee.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from November 1987 to 
February 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran appeared and testified at a video conference 
hearing held before the undersigned Acting Veterans Law Judge 
in March 2010.  A copy of the transcript of that hearing has 
been associated with the claims folder.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  


REMAND

Procedurally, the Board notes that the Veteran's appeal for 
increased disability ratings arises out of the original grant 
of service connection.  Service connection for degenerative 
joint disease with patellar chondromalacia, status post 
patella tendon rupture repair, right knee, was awarded in the 
June 2008 rating decision.  The RO initially evaluated the 
Veteran's right knee disability as 10 percent disabling 
(effective March 1, 2008) due to functional loss due to pain 
(listed as given analagous to Diagnostic Code 5260-based on 
impairment resulting from limitation of flexion).  However, 
in a December 2008 rating decision, the RO granted separate 
10 percent ratings for mild subluxation of the right patella, 
evaluated under Diagnostic Code 5257, and degenerative joint 
disease with limited extension, right knee, evaluated under 
Diagnostic Code 5261.  Thus, the Veteran has a combined 
rating of 30 percent for his right knee disabilities.  As 
these separate ratings arise from the same disability, just 
separate manifestations, the Board finds that consideration 
of all of them is appropriate here.  This is further 
supported by the fact that these arise from an appeal of an 
initial rating.  Thus, the Board will proceed to rate all 
manifestations of the service-connected right knee 
disabilities.

The Board also notes that, in a March 2010 rating decision, 
the RO proposed to reduce the 10 percent disability rating 
for mild subluxation of the right patella under Diagnostic 
Code 5257 to 0 percent based upon an October 2009 VA 
examination that failed to objectively find lateral 
instability or recurrent subluxation of the right knee.  
However, there are no further documents relating to this in 
the claims file.  As the Veteran had a claim on appeal before 
the Board at that time, it is likely that subsequent relevant 
documents and evidence would be in a temporary file at the 
RO.  Before the Board can proceed adjudicate the Veteran's 
claim for increased disability ratings, therefore, it needs 
to have this temporary file associated with the claims file.

Furthermore, the Board finds that remand is necessary to 
provide the Veteran with a contemporary and adequate VA 
examination.  The duty to assist includes providing the 
Veteran a thorough and contemporaneous examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the 
Veteran's service-connected right knee disability was last 
examined in October 2009; however, at his hearing in March 
2010, the Veteran indicated that his right knee had worsened 
in the last year.  Thus, a remand for a current VA 
examination is warranted.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  

Finally, the Board finds that remand is necessary in order 
for the Agency of Original Jurisdiction to adjudicate in the 
first instance the issues of consideration of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and 
entitlement to a temporary total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disabilities under 38 C.F.R. § 4.16.  Both an extraschedular 
rating and a TDIU are aspects of an increased rating claim.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (the 
question of an extraschedular rating is a component of a 
claim for an increased rating.).  See also, Rice v. Shinseki, 
22 Vet. App. 447, 453 (2009) (holding that a request for 
TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation). 

In the present case, the Veteran has stated that his right 
knee disabilities limit the type of employment he can do.  
See June 2008 Notice of Disagreement.  Furthermore, at the 
March 2010 hearing, he testified that his right knee 
disabilities were causing him to not be able to perform his 
job and that he was therefore going to be out of work soon.  
The Board finds that these statements raise the issues of 
entitlement to an extraschedular rating and TDIU.  Thus, 
these aspects of his increased rating claims must be 
addressed on remand.  The Board notes further that the 
Veteran has not received notice of how the establish 
entitlement to an extraschedular rating or TDIU; thus, such 
must be provided on remand.

As to the issue of entitlement to service connection for 
PTSD, the Board must consider all documents submitted prior 
to its decision and review all issues reasonably raised from 
a liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

By rating decision issued in May 2008, the RO denied service 
connection for PTSD.  That decision was confirmed and 
continued in a March 2009 rating decision.  In October 2009, 
the Veteran submitted a VA Form 9 in which he disagreed with 
the denial of service connection for PTSD.  The Board notes, 
however, that the Veteran had not previously submitted a 
Notice of Disagreement and no Statement of the Case has been 
issued on that issue.  Thus, the Board construes the VA Form 
9 submitted in October 2009 as a Notice of Disagreement with 
the denial of service connection for PTSD.  As the Notice of 
Disagreement was submitted within one year of the March 2009 
rating decision, the Board finds it is timely.  See 
38 U.S.C.A. § 7005.

To date, it does not appear that a Statement of the Case has 
been issued.  Thus, the Veteran's notice of disagreement as 
to the denial of service connection for PTSD is still 
pending.  It is proper to remand this claim because the 
Veteran has not been provided a Statement of the Case on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any 
temporary files containing documents and/or 
evidence relating to the proposed reduction 
in March 2010 of the rating for service-
connected mild subluxation of the right 
patella from 10 percent to 0 percent.

2.  Provide the Veteran with VCAA notice that 
is compliant with the current notice 
requirements as to establishment of 
entitlement to an extraschedular disability 
rating under 38 C.F.R. § 3.321(b) and to a 
TDIU under 38 C.F.R. § 4.16.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the Veteran should be 
scheduled for a VA joints examination.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should indicate in 
the report that the claims file was reviewed, 
and provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the current 
severity of the Veteran's service-connected 
right knee disabilities.  The examiner should 
determine the instability and limitation of 
motion, if any, of the Veteran's right knee 
and discuss whether there is pain on 
movement, swelling, tenderness, deformity or 
atrophy of disuse.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical 
activity.  The examiner should also address 
what impact, if any, the Veteran's right knee 
disabilities have on his employability.

4.  Finally, after all additional 
development is completed including ensuring 
the VA examination report is complete, the 
Veteran's claims for increased disability 
ratings for his right knee disabilities 
should be readjudicated, including 
consideration of whether referral for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b) is warranted and whether 
entitlement to a TDIU under 38 C.F.R. § 4.16 
is warranted.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

5.  Provide the Veteran a Statement of the 
Case as to the issue of entitlement to 
service connection for posttraumatic stress 
disorder (PTSD).  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal is 
not filed, the claim should not be certified 
to the Board.  Only if a substantive appeal 
as to this issue is filed should that claim 
be returned to the Board, subject to current 
appellate procedures, for further appellate 
consideration. 

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


